 


110 HR 175 IH: To provide assistance to combat HIV/AIDS in India, and for other purposes.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 175 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide assistance to combat HIV/AIDS in India, and for other purposes. 
 
 
1.Assistance to combat HIV/AIDS in IndiaSection 1(f)(2)(B)(ii)(VII) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)(B)(ii)(VII)) is amended by inserting India, after Haiti,. 
2.Authorization of appropriationsIn addition to any amounts otherwise available for such purpose, there is authorized to be appropriated to the President such sums as may be necessary for fiscal years 2007 through 2008 to provide assistance to India pursuant to the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 et seq.) and the amendments made by that Act.  
 
